Title: To James Madison from Jacob Wagner, 28 July 1805
From: Wagner, Jacob
To: Madison, James


          
            Dr. Sir
            Sunday 28 July 1805.
          
          Capt. Dulton has arrived with the dispatches. They confirm Young’s account in every respect: the negotiation has failed altogether; but care has been taken not to commit us to war by Mr. Pinckney’s remaining for the arrival of Mr. Bowdoin, by Mr. Monroe’s leave from the King of Spain &c. I send the copy of the enclosed to the President and retain the rest of the dispatches for the purpose of making further copies for him, after which they shall be sent to you to morrow. Dulton has it in confidence from Mr. Pinckney that the Prince of Peace informed him, that the Deposit of N. Orleans was formerly taken away by a written demand from the French government as a preparation for its possession of Louisiana. Dulton left Madrid 27th. May, the day after Mr. Monroe proceeded for Paris. In great haste Your’s affectionately
          
            J. Wagner
          
         